The plaintiff in error, hereinafter called the defendant, was convicted in the county court of Payne county of the crime of maintaining a public nuisance, and his punishment fixed at a fine of $100 and imprisonment in the county jail for 30 days.
The only error presented and argued by the defendant is that the court erred in its instruction No. 9. This same instruction was passed upon and decided adversely to the contention of the defendant in the case of O. B. Brickey v. State,55 Okla. Cr. 451, 32 P.2d 743, decided by the court at this sitting, where it states the law in the syllabus and discusses the question in the body of the opinion. The Brickey Case is decisive of the question raised in this case.
For reasons stated, the judgment is affirmed.
EDWARDS, P. J., and CHAPPELL, J., concur.